Development impact of Economic Partnership Agreements (EPAs) (short presentation)
- The next item is a short presentation of the report by Mr Schröder, on behalf of the Committee on Development, on the development impact of Economic Partnership Agreements (EPAs).
Mr President, Commissioner, ladies and gentlemen, we are talking about the impact of economic partnership agreements on development. 'Economic partnership agreements' really is quite a mouthful, particularly in German. It is a horrible phrase, and no doubt very few people in Germany will concern themselves with this topic, despite the fact that it will be one of the most important topics in coming years. What is it all about?
The Cotonou Agreement states that economic partnership agreements should be concluded between the European Union and the ACP (African, Caribbean Pacific) States by the end of 2007. The background to this was that developing countries that were not, and are not, in the ACP Group of States complained to the World Trade Organization (WTO) that the European Union was according the ACP States special privileges.
We have now managed to set up, at least in part of the Caribbean, an economic partnership agreement of this type, which we hope will be a success. My report states that this agreement will form a new basis for development cooperation: we are helping them to help themselves. We are trying to link together trade and development, by which I mean trade policy and development policy. There has, of course, been a certain amount of friction, in particular here in Parliament between our committee, the Committee on Regional Development, and the Committee on International Trade, relating primarily to the compatibility of this agreement with the rules of the WTO and especially the issue of parliamentary scrutiny.
My report originally included two paragraphs - numbers 5 and 17 - relating to parliamentary scrutiny. At the request and on the advice of the chairman of the Committee on International Trade, I deleted both of those paragraphs completely and submitted an alternative draft report with these paragraphs deleted, on which we will be voting on Thursday. Apart from the two deletions, my draft report is identical to the first draft. It sets out both the opportunities and the risks of the economic partnership agreements, but it particularly emphasises the potential positive effects of these agreements on the people in those countries.
Before I finish, Mr President, I would just like to say one more thing: some of our fellow Members have repeatedly claimed that people in the ACP States had too little time to conclude these agreements. That is not true: they had from 2000 to 2007; then they had another year until 2008; and we still have time. We are not, however, saying to people in these countries that they can do it whenever they like: time is running out. It is in the interests of the people in the ACP States, and I therefore call on all Members of this House to vote in favour of my report on Thursday, including those who originally intended to vote against it. This is not an argument between the left and the right; it is about helping people in the ACP States to become more self-confident and, in the foreseeable future, to become equal partners in international trade.
Member of the Commission. - Mr President, the Commission welcomes the report by Mr Schroeder, which represents a balanced overview of the diversity of opinions surrounding the development impact of the Economic Partnership Agreements (EPAs).
The dossier continues to evolve. We have signed a full Economic Partnership Agreement with the Caribbean region, whilst we have negotiated interim agreements with countries and regions in Africa and the Pacific. These interim EPAs provide for a trade regime compatible with WTO rules and preserve important trade preferences for these countries. The interim agreements are only transitory in nature, as they will be replaced by full regional EPAs. The pace of these negotiations will be set by the regions concerned to ensure those objectives and coverage match their own integration processes, capacity, needs and political priorities.
In parallel, the programming of the 10th European Development Fund has moved on. Most of the regional and national programmes are signed. In anticipation of the EPAs, these programmes include considerable support to help our African, Caribbean and Pacific (ACP) partners make the most of the agreements: direct support for the implementation of the agreements and indirect support to build up infrastructure and productive capacity.
The Commission recognises the essential role of development finance. At the same time we welcome the fact that the report acknowledges that the development objectives and outcomes of the agreements are a much wider issue than just financial support. We also recognise the essential role of reform in the ACP regions in reaching the development objectives, as set out in paragraph 14 of the report. This includes fiscal reform and changes to revenue systems. The reforms offset shifts in the tax base due to liberalisation and are in themselves valuable steps to ensuring sustainable public financing in the ACP.
Another essential objective is to support regional economic integration in the ACP. The interim agreements do not yet include all ACP countries. This is exactly why these agreements are only temporary pending full agreement. The full agreements will be flexible and comprehensive.
Building up supply-side capacity to trade and engage in goods and service sectors underpins the economic value of a trade agreement. The Commission's view is that protectionism is never a valid policy option. However, we do acknowledge that protection - the legitimate use of measures to protect sensitive sectors and emerging industry - is a valid and essential policy tool. This is why the EPAs contain all sorts of flexibilities, and in particular exclusions and asymmetrical commitments for the ACP side, as called for in the report. On the EU side, our markets are completely open for ACP products, with increased cooperation to meet technical and health standards and facilitate trade. ACP countries will only open their markets gradually, with the possibility to maintain exceptions.
The Commission does not see our commitment to the EPA process ending on signature. This is the start of a process of enhanced dialogue, careful implementation, monitoring, and evaluation of the effect, especially as regards the development impact. All of this will use the institutions established to implement the agreement to ensure transparency and the participation of parliamentarians and civil society.
The Commission therefore welcomes the report by Mr Schröder and will provide a detailed reaction to the points raised in due course.
- The item is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (FR) On Thursday Parliament will give its verdict on Mr Schröder's report on Economic Partnership Agreements (EPAs). I would be extremely disappointed if our institution's first vote on this both very technical and highly political subject (since the whole future of our relations with the ACP States is at stake) were to result in the adoption of Mr Schröder's report. The Socialist Group in the European Parliament will not vote in favour of this text, since it in no way reflects the concerns both of Europeans and of our ACP partners about the EPAs and the way in which they are negotiated.
In contrast to the rapporteur's position, the PSE Group has tabled and will vote in favour of a motion for a resolution which puts development back at the heart of the EPAs' priorities, which rejects the liberalisation of public services and any negotiation on the Singapore issues or on services against the ACP States' wishes, which promotes regional integration, which calls for huge financial support to bring the ACP States' economies up to standard, and which takes account of the specific characteristics and fragilities of these countries, be they least developed countries or otherwise.
These are the conditions that would make the EPAs acceptable agreements. Unfortunately we are still a long way away from them.